Citation Nr: 0826662	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  00-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for tardive dyskinesia, 
akathisia, and dystonia, claimed as secondary to a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from July 1968 to February 
1969.  He was born in 1951.

The current appeal was brought to the Board of Veterans' 
Appeals (Board) from a September 1999 rating action by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which held that new and material evidence had not been 
submitted to reopen the final denied claim of April 1994.

Documentation in the file reflects that, at least in 2001, 
the veteran was incarcerated.  It is unclear whether he 
remains in prison, an issue which may affect his ability to 
communicate, provide information-disclosure releases, etc.

In a decision in June 2006, the Board denied reopening of the 
veteran's claim for service connection for a psychiatric 
disorder, and denied compensation under 38 U.S.CA. § 1151 for 
tardive dyskinesia, akathisia, and dystonia. 

The veteran and his then newly appointed attorney filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  The case was fully briefed by the parties.  
The veteran's attorney argued (see Appellant's Brief, at 20) 
that it was error for the RO and the Board to have identified 
the tardive dyskinesia, akathisia, and dystonia claim as 
seeking compensation under 38 U.S.CA. § 1151.  Rather, he 
said it should be a claim for compensation on a secondary 
service connection basis, due to the veteran's psychiatric 
disorder, under 38 C.F.R. § 3.310.  In a single-judge 
Memorandum Decision issued in March 2008 (with Judgment 
issued in April 2008) the Court agreed in part, stating (see 
Mem. Dec. at 10) that "[w]hile it was reasonable for the 
Board to adjudicate the appellant's claim under section 1151, 
the Board erred in failing to consider the medical evidence 
and the appellant's submissions as also reasonably raising 
the theory of entitlement based on secondary service 
connection."  Noting that the secondary service connection 
claim is inextricably intertwined with the direct service 
connection claim for a psychiatric 

disorder, the Court then concluded by vacating and remanding 
the claim for service connection for a psychiatric disorder 
and affirming the remainder of the Board's decision.  Thus, 
the denial of compensation under 38 U.S.CA. § 1151 is final 
and is no longer on appeal.

Additional written discussion was transmitted by the 
veteran's lawyer in July 2008.  Although he asserts (see 
letter dated July 14, 2008, at 3) that the section 1151 claim 
should be readjudicated after any additional evidentiary 
development, that issue has been finally determined by the 
Court, and is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Court's Memorandum Decision held, in part, that issue #2 
on the first page, above, could not be addressed by the Board 
prior to final adjudication of issue #1, because secondary 
service-connection issues are by their very nature 
inextricably intertwined with primary ones.  In that regard, 
the Board would note, however, that the original appellate 
claim then pending was under the provisions of 38 U.S.C.A. 
§ 1151, not 38 C.F.R. § 3.310 as now argued by the veteran's 
lawyer in recent briefs.  The Court, as discussed above, 
affirmed the Board's decision as to entitlement under section 
1151, so that issue is now moot.

The claims file, and in particular the Court's decision and 
the written discussion provided by the veteran's lawyer, 
dated in July 2008, should be made readily available to all 
those undertaking the development of the evidence as 
required.  That document also provided arguments with regard 
to the basic adjudication of the claim on the basis of a pre-
existing disability not having been aggravated in-service, 
the underlying premise for the initial rating action now 
being sought to be reopened.


In view of the foregoing, and pursuant to the Memorandum 
Decision by the Court, the case is remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    If the veteran has information 
available with regard to his pre-service 
mental health, he should feel free to 
submit it, and VA should assist as 
necessary.

2.  The AMC or VARO should make a specific 
request to the Houston VAMC for any 
records for the veteran from the time of 
his discharge in 1969, including but not 
limited to any time in 1970, and if such 
records have been retired including to any 
facility in Oakland, CA, this should be 
clarified, along with an attempt to 
acquire same, or direct those rendering 
the development to do so.  All actions in 
this regard should be specifically 
annotated to the file.

3.  If additional clearances, releases, 
authorizations and clarifications, etc. 
are necessary, this should be undertaken 
with the veteran or, in his absence or 
unavailability, his lawyer.  

4.  When the attempt to obtain all VA 
records has been completed, the case 
should be reviewed as to the issues of 
whether new and material evidence has been 
submitted to reopen the veteran's claim 
for service connection for a psychiatric 
disorder (and, if so, whether service 
connection for a psychiatric disorder is 
warranted), and whether secondary service 
connection is warranted for tardive 
dyskinesia, akathisia, and dystonia.  If 
the decision remains unsatisfactory, an 
SSOC should be issued and the veteran and 
his lawyer should be given a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

